                          Case 7:21-mj-05058-UA Document 19 Filed 08/31/21 Page 1 of 1
                             Case 7:21-m|-05058-UA &ucamef^?~^e4-98/W?3r


                                                JAMHS KOUSOI'ROS
                                                       A !' 1 f.)HNf- Y /\ ! I. A W




                                  260 M<ufi^on AVC.IUIC, 2.2iul floor • New Yorl^ NY 10016
\.'•11 - )\()i';~<)!lh;(i-                   21 2*532 * 1934/ 21 2'532•1 93<) ^x                                RiM d!()-!l
i • ,M->; i--i\,\.','\;                                                                                         .-'[ VL'I; \ .i \.~1.!
                                               l>m<i!l; jtinic*^@l^()ns(mr()?l<iw.C()in
                                                                                                               I^MM \ J. ('01.
                                                                                                                !.!.,•>. \-.i-i--\;

                                                                                      August 31,2021
        ByJ^CF

       The Honorable Paul E, Davison
       Magistrate Judge
       Southern District of New York
       300 Quan'opas Street
       White Plains, New York 10601

                     Re: United States v. Rory McGrath,
                                21-mj05058
                                                                                       \^-

        Dear Judge Davison,


               We wrile to respectfuliy request the Court issue an Order amending the conditions of Mr.
       McGrath's bond to extend the hours he is permitted to tend to and maintain the (2) buildings
       subject fu the Order issued by Your Honor on July 23, 2023, D.E, 15, through Monday to Friday
        from 09:00 a. m. to 4:00 p,m.


               United States Pretrial Services Officer Leo Barrios consents to the request. Assistant
         United States Attorney T. Josiah Pertz has no objection.

                     Thank you for your courtesy and consideration.


                                                                                  Respectfully submitted,

                                                                                               /s/

                                                                                  James Kousouros, Esq.


       c.c.




       T, Josiah Pertz
       Assislani United States Attorney

       Leo Barrios
       United States Pretrial Services Officer
                                                                                                                                     ^
       Rory McGrath                                                                   HorTPaui E-. Dgvison, U.SMJ
